Eldridge, Judge.
In Mug A Bug Pest Control v. Vester, 270 Ga. 407 (509 SE2d 925) (1999), the Supreme Court reversed Division 2 of this Court’s opinion in Vester v. Mug A Bug Pest Control, 231 Ga. App. 644 (500 SE2d 406) (1998). Therefore, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and remand this case to the trial court for proceedings not inconsistent with the opinion of the Supreme Court.

Judgment reversed and case remanded.


McMurray, P. J., and Blackburn, J., concur.